The Chancellor
(dissenting). In virtue of the one hundred and sixty-third chapter of the laws of 1894 (Pamph. L., p. 246; Gen. Stat., p. 1154, § 170) this cause is reviewed upon the evidence adduced and all the proceedings which were had at the trial in the Essex Oyer and Terminer.
The statute referred to provides “ that the entire record of the proceedings had upon the trial * * * may be returned * * * with the writ of error, and when returned shall form a part thereof, and on the argument such entire record shall be considered and adjudged by the appellate court; and if it appears from such record that the plaintiff in error on the trial below suffered manifest wrong and injury, whether (a) by rejection of testimony, or (6) in the charge made to the jury, or (c) in the denial of any matter by such court, which was a matter of discretion, or (d) upon the evidence adduced upon the trial, the appellate court shall remedy such wrong or injury and give judgment accordingly and order a new trial.”
It was not the legislative purpose that this court, in its review of the proofs, should order a new trial merely because, after reading a printed case, it thinks that it would, through reasonable doubt or otherwise, have reached a different conclusion from that which the jury reached, if it had been in the jury-box. The effect of such an interpretation of the legislative meaning would, in all criminal cases, be to render nugatory a conviction by jury and substitute for it the review of this court. And it appears to me to be but a specious paraphrase of this objectionable interpretation to hold that this court may inquire whether reasonable men, as such men may be fashioned in the minds and according to the standards of the several members of this court, should not have entertained reasonable doubt in the given case.
The legislation is directed to the review of the case by an appellate tribunal to see if there be wrong or injury in the action of the court of first impression, and not to the hearing of the case de novo. The legislative emphasis is upon the requirement that the wrong and injury, to warrant the court’s *459interference, shall be “ manifest.” It must be demonstrated. In its review of the case this court is not to inquire whether it affirmatively appears that the conviction is proper beyond its reasonable doubt, but, proceeding upon the assumption that the conviction is right, its inquiry must be whether adherence to that assumption is demonstrated to be unjust. It is the province of the jury to see the witnesses and, observing their appearance, demeanor and intelligence in testifying in addition to their words, judge of their credibility. Then, having settled that important preliminary, if there be conflict in the evidence or if different inferences may be drawn from it, they are to weigh the whole evidence and determine the facts. It is not the legislative purpose that these functions of the-jury shall be overridden in a review which is to be had upon that part of the case only which a paper-book presents. The statute considered does not contemplate that the ■ important assistant in determining the credibility of witnesses— the observation of their characteristics, their demeanor on the witness-stand, apparent candor and intelligence in testifying, which aided the jury—is to be eliminated from the case, and that upon the remnant the case is to be determined de novo. The statute means what it plainly says, that it must be “manifest” that it clearly appears that the conviction is wrong, either because it is against the clear weight of evidence or because it has been influenced in some way by passion, prejudice, mistake, perversion or corruption. Judge Andrews, in writing for the New York Court of Appeals, in People v. Cignarale, 110 N. Y. 23, as to the meaning of a similar statute, said : “It is a cardinal principle in our jurisprudence that the jury is the ultimate tribunal for the investigation and determination of questions of fact. It is no more the province of the appellate court than of the court of original instance to determine controverted questions of fact arising upon conflicting evidence. Neither can lawfully usurp the appropriate function of the jury, and neither can substitute its own judgment for that of the jury where the facts are reasonably capable of diverse and opposing inferences.”
*460The present case turns upon the credibility of witnesses.
The proofs show that Joseph Preinel was murdered on the night of Friday, the 15th of June; that his body was found in Shinder’s creek, some five miles from the residence of the plaintiff in error, Kohl, at half-past eleven on Saturday morning, the 16th of June, and that until Sunday morning, the 17th of June, after five o’clock, it was unidentified and supposed to be the body of a suicide.
A witness named Eckert testified that on the previous Thursday, the 14th of June, Kohl arranged to take him fishing in the morning of Saturday, the 16th. of June, at two o’clock.
A young man named Reuple, who worked in Eckert’s bakery, testified that on that Saturday morning, between two and three o’clock, Kohl wakened him from sleep and they went together into the bakery where there were others and went to work making pretzels; that about five o’clock, while they were yet at work, he asked Kohl why he (Kohl) had not gone fishing with Eckert, and Kohl replied that he had been down by the creek with Preinel and that Preinel had been killed. The witness also states that a little later on the same morning he overheard Kohl tell another man that Preinel had not been at home all night and that he was going to look for him.
If Reuple speaks honestly and correctly understood Kohl, his testimony, considered in the light of all the proofs, is strongly criminatory, for Kohl’s statement was not only an admission of his having been at the place of the murder, but also betrayed a knowledge of Prein el’s death hours before the body was found.
Besides this testimony, a young woman, Carrie Bentz, testified that on Sunday afternoon, after the identification of the body, she met Kohl and that as she conversed with him about Preinel he said: “I went fishing with him down'in Shinder’s creek, down in the bay or banks, .and all of a sudden he was gone,” and added that he thought that Preinel had committed suicide.
*461If this witness correctly understood and speaks honestly, there was a second acknowledgment by Kohl of his presence at the place of the murder, and, in this instance, also at the time of the murder.
Another witness, named Schrade, testified that, on Saturday morning, between ten o’clock and noon, before any knowledge of the finding of the body had reached them in a saloon, Kohl told him that he had heard that his cousin, Preinel, had been drowned, but that he would not believe it until he should see him.
It is argued against credence of these witnesses that time elapsed between the death of Preinel and the arrest of Kohl, when their attention was first directed to the importance of the remarks testified to, and that within that time much may have been said, so that conversations and dates may have become confused in their minds.
Are we justified in making such an assumption ? The witnesses speak with positiveness. They appear to be free from all bias. The jury were alert upon this very suggestion, and after probing the case for days and seeing and hearing the witnesses, and intently considering those indescribable qualities which appear only through the senses of sight and hearing, believed them. This court does not disbelieve them. Its attitude, as I understand the majority, is that, upon review by paper-book, which affords only part of the facilities the jury had, they think that the jury should, as reasonable men, have doubted. The correctness of this conclusion is not manifest. Nor do I think it is made so by the suggestion that there is no adequate proof of motive for the crime, and no evidence that the clothing of Kohl betrayed, by mud or water, that he had been in Shinder’s creek, as he must have been to have covered the murdered man with the stone found upon him. The case is not without proof, of motive. It will not serve any beneficial purpose to here at length detail the evidences upon that point. It is sufficient to say that, at the very time of the murder, Kohl’s father had gone to Germany to look after some inheritance of Preinel, and that it was the *462current belief, sufficient probably to satisfy one of Kohl’s intelligence and condition, that the latter had money in his possession. From these conditions, the poverty and general character of Kohl and minor circumstances, the prosecution claim an inference as to motive, which I think the jury might fairly have drawn. It certainly would have strengthened the proof of Kohl’s guilt if he had appeared at Eckert’s bakery, on the night of the murder, wet and muddy, but it is not unnatural that he would try to avoid such manifestations of guilt, and it is not difficult to conceive how he may have succeeded in doing so.
It is not clear that the defendant has suffered wrong and injury from the conviction.
For affirmance—The Chancellor, G-tjmmere, Magie. 3.
For reversal—Dixon, Lippincott, Van Syokel, Barkalow, Bogert, Dayton, Hendrickson, Krueger, Nixon. 9.